ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
Respondent and the Office of Disciplinary Counsel (“ODC”) submitted a joint petition for consent discipline in which respondent acknowledges that he published advertisements claiming to be a board certified bankruptcy specialist when, in fact, his certification had lapsed and been revoked. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Samuel 0. Henry, IV, Louisiana Bar Roll number 19620, be publicly reprimanded.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.